Citation Nr: 1133560	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 1982 to August 27, 1994; from June 15, 2000 to September 30, 2000; from November 27, 2001 to April 2, 2002; from April 13, 2002 to August 21, 2002; and from December 27, 2002 to May 14, 2003.  The Veteran also had multiple periods of National Guard service spanning from 1982-2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In that decision, it was noted that service connection for hypertension had been previously denied in a rating decision dated in approximately 1994 or 1995, later deemed to be 1994. 

The RO reopened the claims as the rating decision has apparently been lost.  The RO later indicated that the Veteran's initial claims folder had indeed been lost so there was no physical record of the rating decision, but a master record showed a denial of a "heart condition."  

The Board finds that although there is a presumed prior denial of a "heart condition," it is not reasonable to assume is specifically included hypertension.  Nevertheless, due to the loss of the claims file, the rating decision, and the subsequent inability to review any prior rating decision and the evidence then of record, the Board finds that a de novo review of these claims is appropriate, warranted, and more advantageous to the Veteran.

In a January 2010 Board decision, the claim for service connection for bilateral hearing loss was denied and the claim for service connection for tinnitus was granted.  The issue of service connection for hypertension was remanded to the RO for additional development.  




FINDINGS OF FACT

1.  Hypertension was first diagnosed in 1997, more than one year after the Veteran separated from his first period of active duty and the probative evidence establishes that the hypertension is not related to disease or injury in active service.    

2.  The hypertension existed prior to the Veteran's periods of active duty in 2000, 2001, 2001, and 2003 and National Guard service until 2005, and the probative evidence establishes that the hypertension did not increase in severity during active service or during inactive duty for training or active duty for training beyond the natural progression of the disease. 

3.  The evidence shows that the Veteran was not disabled due to hypertension due to disease or injury incurred during active duty for training or due to injury incurred during inactive duty for training .  


CONCLUSION OF LAW

The criteria for service connection for hypertension has not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1116, 1131, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.306, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in December 2003, January 2006, and March 2006, prior to the initial adjudication of the claim, and in March 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records including National Guard treatment records were obtained.  

VA treatment records from the Anchorage healthcare system dated from 2003 to 2009 were obtained and associated with the claims folder.  Air Force base treatment records dated from 2002 to 2008 were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was performed in March 2010 and a medical opinion as to the nature and etiology of the claimed hypertension was obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470, (1995).

Active duty for training (ACDUTRA) includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2010).  Inactive duty training (INACDUTRA) includes service with the National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre- existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004). A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran contends that his currently diagnosed hypertension was incurred or aggravated during service.  The Veteran maintains that he was seen prior to 1995, but was considered too young to be placed on medication.  

Air National Guard records reflect that in September 1995, the Veteran's blood pressure reading was 120/80.  A December 1995 record notes that the Veteran had elevated blood pressure and the assessment was "? hypertension."  

Air National Guard records reflect that on April 12-15, 1997, the Veteran's blood pressure readings were recorded as 142/99, 142/84, 127/75, and 137/87.  On April 15, 1997, it was noted that the Veteran had a history of increased blood pressure readings.   At that time, his blood pressure was 134/94.  On April 28, 1997, it was noted that the Veteran's blood pressure had improved and an increase in his exercise level was discussed.

On February 2, 1998, the Veteran's blood pressure readings were 168/03, 151/100, and 134/84.  On February 6, 1998, the Veteran was noted to have high blood pressure readings.  The examiner indicated that he had hypertension.  His blood pressure readings were 129/85, 128/87, 146/90, 130/80, 134/97, 139/97, 130/90, and 134/92.  The Veteran's blood pressure was monitored that month and the readings were consistent with those aforementioned readings.  On March 11, 1998, the Veteran was noted to have borderline hypertension.  His blood pressure on that day was 195/93.

In July 1998, the Veteran continued to have his blood pressure monitored.  The readings were 138/91, 132/90, 128/86, 128/84, 128/88, 128/78, 130/72.  

On an October 1999 periodic physical, it was indicated that the Veteran had transient diastolic hypertension, not considered disabling, with no prior history of hypertension problems.  The Veteran has continued to be treated for hypertension.

Regarding the Veteran's periods of active duty, to establish service connection for hypertension on a direct basis, the Veteran must show affirmatively that the disease is related to his active duty or was aggravated beyond the natural progression of the disease during active duty.      

There is no evidence of hypertension during the Veteran's first period of active duty from July 1982 to August 1994.  Service treatment records for this period of service do not show evidence of symptoms of diagnosis of hypertension.  Service examination reports dated in August 1981 (enlistment examination), November 1985, July 1989, April 1990, November 1990, and May 1994 do not report a diagnosis of hypertension.  The blood pressure readings for these examinations were 140/76 (August 1981); 128/82 (November 1985); 118/80 (April 1990); 120/74 (November 1990); and 118/76 (May 1994).   

There is no evidence of a diagnosis of hypertension within one year of service separation in August 1994.  As noted above, the post service treatment records show that in December 1995, the Veteran had an elevated blood pressure reading and the provisional diagnosis was possible hypertension.  There is no evidence of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more during the presumptive period.  The Veteran was not taking medication for the hypertension until 2000.  There is no evidence that the hypertension became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, service connection is not warranted on a presumptive basis.  

Diastolic hypertension was diagnosed in April 1997 and borderline hypertension was diagnosed in February 1998.  The record shows that the Veteran was started on medication for the hypertension in 2000. 

There is no competent evidence to establish a nexus between the current hypertension and any documented event or incident of his first period of service.  There is no medical evidence that links the onset of the hypertension to the first period of service.  In fact, there is probative evidence which establishes that there is no relationship.  The March 2010 VA examination report indicates that the examiner opined that the current hypertension was not caused by or related to the period of service from January 1982 to August 1994.  The examiner based this opinion upon the service treatment records which showed some elevated blood pressure readings but the Veteran's blood pressure readings were never consistently elevated during service and the blood pressure did not require medication during this period.  

The Veteran's own assertions that he has hypertension that is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his first period of service.  

There is evidence that the Veteran's hypertension pre-existed his subsequent periods of active duty in 2000, 2001, 2002, and 2003.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, there is clear and unmistakable evidence that demonstrates that the hypertension existed before acceptance and enrollment into the subsequent periods of active duty and the hypertension was not aggravated beyond the natural progression of the disease by such service.

As discussed above, diastolic hypertension was diagnosed in April 1997.  The Veteran had periods of active duty from June 15, 2000 to September 30, 2000; from November 27, 2001 to April 2, 2002; from April 13, 2002 to August 21, 2002; and from December 27, 2002 to May 14, 2003.

There is clear and unmistakable evidence that the hypertension was not aggravated during these periods of active duty beyond the natural progression of the disease.  The March 2010 VA examination report indicates that the examiner concluded that the hypertension was not aggravated during these periods of service beyond the natural progression of the disease.  The rationale for the opinion was that the hypertension was controlled on medication and the Veteran did not have any complications.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

The Board finds that the March 2010 VA medical opinion to have great evidentiary weight.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history and examined the Veteran before rendering a medical opinion.  The examiner provided the rationale for the opinion and cited to the facts and evidence which supported the decision.  

The Veteran's own assertions that the hypertension was aggravated in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the hypertension was aggravated during a period of active duty beyond the natural progression of the disease.  

Regarding ACDUTRA and INACDUTRA service, the legal standard for establishing service connection is set forth in 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).

The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.  The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470, (1995).

The preponderance of the evidence establishes that the Veteran was not disabled from hypertension during ACDUTRA or INACDUTRA.  Regarding INACDUTRA service, the pertinent regulations indicate that service connection is only warranted for a disability due to an injury incurred in INACDUTRA or due to acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  In the present case, there is no competent evidence that establishes that the hypertension was caused by an injury in INACDUTRA or was due to a myocardial infarction, cardiac arrest, or cerebrovascular accident during INACDUTRA.  

Regarding ACDUTRA service, there is no competent evident the Veteran was disabled during a period of ACDUTRA due to the hypertension that was incurred or aggravated during ACDUTRA. 

The medical evidence of record shows that the Veteran was not disabled from the hypertension during his National Guard service.  The October 1999 examination indicates that the transient diastolic hypertension was not considered disabling.  The hypertension was controlled with medication and the Veteran did not have any complications.  See the March 2010 VA examination report and the national Guard treatment records.  The National Guard records show that the hypertension did not prohibit the Veteran from serving in the National Guard.  

Also, as noted above, the examiner who performed the March 2010 VA examination opined that the hypertension, which was initially diagnosed in 1997, was not aggravated by a subsequent period of service beyond the natural progression of the disease.  There is no component evidence that the Veteran was disabled from hypertension during ACDUTRA due to disease or injury incurred or aggravated in ACDUTRA or that the Veteran was disabled from hypertension during INACDUTRA due to an injury in INACDUTRA.  

Based on these findings, the Board concludes that hypertension was not incurred in or aggravated during a period of ACDUTRA or INACDUTRA.  This claim is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution thereof.  Rather, as a preponderance of the evidence is against the claim, it must be denied.

The Board also concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension based upon active duty service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the claim of service connection for hypertension must be denied. 


ORDER


Service connection for hypertension is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


